Citation Nr: 0309695	
Decision Date: 05/22/03    Archive Date: 05/27/03	

DOCKET NO.  98-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an acromioclavicular separation, right shoulder (minor), with 
traumatic arthritis, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for eczema of the 
left hand, with postoperative warts, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had periods of active service from June 1970 to 
December 1971, from March 1972 to December 1974, and from 
October 1978 to January 1980.

A review of the evidence of record discloses that in July 
2002, the Board of Veterans' Appeals (Board) undertook 
additional development with respect to the issues listed on 
the title page of this action pursuant to authority granted 
by 67 Fed. Reg. 3099, 3104 (January 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  The veteran was notified of 
this development and was recently accorded examinations of 
the skin and the joints in February 2003.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304 (2002), it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice" was invalid because it 
was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In the instant case, given that the veteran has not been 
provided the opportunity to review the evidence added to the 
record as a result of the Board's development actions 
pursuant to 38 C.F.R. § 20.903(b), and that he has also not 
waived his right to have the additional evidence considered 
initially by the RO, a remand of the case is therefore 
required to comply with the recent Federal Circuit case.  In 
addition, the Board finds that the veteran has not been 
provided with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a) and 38 U.S.C. § 5103(b), which provides 
a claimant one year to submit evidence.

Additionally, the Board notes that the regulations for the 
evaluation of skin disorders under Diagnostic Code 7806 were 
amended, effective from August 30, 2002(c) 67 Fed. Reg. 49, 
590 (July 31, 2002).  The RO has not had the opportunity to 
consider the increased rating question for a skin disorder in 
light of the new rating criteria.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 45, 
620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The VA physician who conducted the 
dermatologic examination of the veteran 
on February 28, 2003, at the VA Medical 
Center in Brecksville, Ohio, should be 
contacted and asked to review the report 
of his examination at that time with 
consideration of the new rating criteria 
for the veteran's service-connected 
eczema provided in 67 Fed. Reg. 49, 590 
(July 31, 2002).  The examiner should 
provide an opinion as to the medical 
probability that any other currently 
diagnosed skin disability originated in, 
or is otherwise traceable to, the 
veteran's military service.  If that 
physician is not available, a 
dermatologic examination by another VA 
physician knowledgeable in dermatology is 
authorized for the purpose of determining 
the current nature and extent of 
impairment attributable to the service-
connected eczema.  Color photographs are 
to be taken and associated with the 
claims folder and considered by the 
examiner.  The examiner should note in 
detail all reported symptoms related to 
the skin.  He or she should provide 
details of the onset, frequency, 
duration, and severity of all complaints 
relating to each claimed symptom, and 
indicate what precipitates and what 
relieves it.  The claims file, along with 
all additional evidence obtained pursuant 
to the request above, should be made 
available to the examiner for review.

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and its 
implementing regulations.

4.  Then, the RO should readjudicate the 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  With regard 
to the skin disorder, if the RO 
determines that any currently diagnosed 
skin disorder is associated with the 
veteran's service-connected eczema, and 
given that the regulations for evaluation 
of skin disorders under Diagnostic Code 
7806 were amended, effective from August 
30, 2002, the RO must provide in the 
supplemental statement of the case the 
new rating criteria relating to 
Diagnostic Code 7806.  If the veteran 
does not appear for the examination, 
without good cause, the supplemental 
statement of the case should include 
reference to the provisions of 38 C.F.R. 
§ 3.655 (2002).  He is to be apprised of 
the importance of appearing for the 
examination, should one be deemed 
necessary.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this REMAND is to comply with governing adjudicative 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


